Title: To James Madison from John Adams, 28 November 1814
From: Adams, John
To: Madison, James


        
          Dear Sir
          Quincy November 28. 1814
        
        When my Son departed for Russia, I enjoined upon him to write nothing to me, which he was not willing Should be published in French and English Newspapers. He has very Scrupulously observed the rule.
        I have been equally reserved in my letters to him: but the Principle on both Sides has been to me a cruel privation, for his correspondence when Absent, and his Conversation when present has been a principal enjoyment of my Life.
        In the enclosed Letter he has ventured to deviate; and has assigned his Reason for it. I think however that I ought to communicate it to you.
        I have no Papers, that I recollect that can be of any Service to him. I published in the Boston Patriot all I recollected of the Negotiations for Peace in 1782 and 1783. But I have no Copy of that Publication in manuscript or Print, and I had hoped never to See it or hear of it again;
        All I can Say is that I would continue this War forever, rather than Surrender One Acre of our Territory, one Iota of the Fisheries, as astablished

by the Third Article of the Treaty of 1783 or one Sailor impressed from any Merch⟨ant⟩ Ship.
        I will not however Say this to my Son; though I Shall be very much obliged to you, if you will give h⟨i⟩m orders to the Same Effect.
        It is the decree of Providence, as I believe, that this Nation must be purified in the furnace of Affliction.
        You will be So good as to return my Letter and believe me your respectful fellow Citizen and Sincere public and private Friend
        
          John Adams
        
      